NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY




BANK OF NEW YORK MELLON,
                Plaintiff                                        Civil Action No. 18-15663
                                                                   OPINION & ORDER
        V.



 CHRISTINA CALl,
                Defendant.




John Michael Vazuez, U.S.D.J.

       This matter comes before the Court upon Defendant Christina Cali’s notice of removal and

her application to proceed informa pattperis. D.E. 1.

       Under 28 U.S.C.      § 1915, this Court may excuse a litigant from prepayment of fees when
the litigant “establish[es] that he is unable to pay the costs of his suit.” Walker v. People Express

Airlines, Inc., 886 F.2d 598, 601 (3d Cir. 1989). Defendant sufficiently establishes her inability

to pay, and the Court grants her application to proceed informa pattperis without prepayment of

fees and costs. When allowing a plaintiff to proceed informa pauperis, however, the Court must

review the pleadings and dismiss the matter if it determines that the action is frivolous, malicious,

or fails to set forth a proper basis for this Court’s subject matter jurisdiction.      2$ U.S.C.   §
1915(e)(2)(B); 2$ U.S.C.      § 1447(c); see also New Jersey v. Aristeo, No. 14-7911, 2014 WL
7404539, at *l..2 (D.N.J. Dec. 30, 2014) (granting in forma pauperis application of removing

defendant and sita sponte remanding the action for lack of subject matter jurisdiction), aff’d, 610
F. App’x 95 (3d Cir. 2015).        Because Defendant is proceeding pro se, the Court construes

Defendant’s papers liberally and holds them to a less stringent standard than those filed by

attorneys. Haines v. Kerner, 404 U.S. 519, 520 (1972). The Court, however, need not credit apro

se party’s “bald assertions’ or ‘legal conclusions.” Grohs v. Yatattro, 984 F. Supp. 2d 273, 282

(D.N.J. 2013) (quoting Morse v. Lower Merion Sch. Dist., 132 f.3d 902, 906 (3d Cir. 1997)).

         When a case is filed in state court, a defendant may remove any action over which federal

courts have jurisdiction. See 28 U.S.C.    § 1441(a). The party removing the action has the burden
of establishing federal jurisdiction. Steel Valley Auth. v. Union Switch & Signal Div., 809 F.2d

1006, 1010 (3d    Cir. 1987). This burden is heavy, since removal statutes are “strictly construed
against removal and all doubts should be resolved in favor of remand.” Id. For removal to be

proper, a federal court must have original jurisdiction, that is, the removed claims must arise from

a “right or immunity created by the Constitution or laws of the United States.” Concepcion v.

CfGHealth Sys. LLC, No. 13-02081, 2013 WL 5952042, at *2 (D.N.J. Nov. 6,2013); see also 28

U.S.C.   § 1331 (“The district courts shall have original jurisdiction of all civil actions arising under
the Constitution, laws, or treaties of the United States.”). In determining whether a complaint

alleges a federal question, courts are generally guided by the well-pleaded complaint rule.1

According to the rule, “a plaintiff is ordinarily entitled to remain in state court so long as its

complaint does not, on its face, affirmatively allege a federal claim.” Concepcion, 2013 WL

5952042, at *2.

         Defendant appears to be removing a foreclosure action that was filed in the New Jersey

Superior Court, Passaic County. See Notice of Removal         ¶ 1. Defendant failed to include copies


 Although a defendant may also seek to remove a matter based on diversity jurisdiction, 2$ U.S.C.
§ 1332, Defendant’s notice of removal only addresses federal question jurisdiction. Therefore, the
Court will not consider whether diversity jurisdiction exists at this time.
                                                    2
of the state court pleadings with her Notice of Removal, in violation of Local Civil Rule 5.1(e) and

28 U.S.C   § 1446(a). Defendant did, however, include an October         22, 2018 letter addressed to

herself and Vincent Cali, which states that a physical eviction is scheduled for November 5, 2018

at 9:00 a.m. D.E. 1 at     52
                                As a result, the Court’s analysis is solely based on a review of

Defendant’s Notice of Removal and the October 22 letter. Based on these documents, the Court

assumes that the original state court complaint concerned the foreclosure on Defendant’s property,

and does not raise a federal question on its face. See, e.g., Etibanks v. Young Women ‘s christian

Ass ‘11, No. 13-2050, 2013 WL 4781033, at *8 (M.D. Pa. Sept. 5, 2013) (“It is well settled law that

federal courts typically lack subject matter jurisdiction over state eviction actions or other landlord-

tenant matters.”) (internal quotation omitted).

        Defendant, however, argues, that resolution of the matter involves a substantial question

of federal law and that “Defendant is a member of a protected class” for whom the Civil Rights

Act of 1968 was created. Notice of Removal ¶J 8, 10. These arguments, however, appear to relate

to a potential federal affrnative defense, not something that Plaintiff should have alleged in its

Complaint. “Federal jurisdiction cannot be established by a federal defense or by challenging the

merits of a claim.” Rutter v. Wright, No. 15-4418, 2015 WL 3949092, at *2 (D.N.J. June 29, 2015)

(citing cateipiuai, Inc. v. Williams. 482 U.S. 386, 392 (1987)). Therefore, the Court lacks

jurisdiction over this matter. As such, remand is proper.

        Accordingly, and for good cause shown,

        IT IS on this 28th day of November, 201$,




2
 The letter provides that the eviction is scheduled for November 5, 201$ at 9:00 a.m. D.E. at 5.
Defendant’s notice of removal, however, was received by the Court at 10:00 a.m. on November 5,
2018. D.E. 1 at 1. Therefore, if the eviction proceeded as scheduled, it seems likely that this
matter would now be moot.
                                                    3
        ORDERED that pursuant to 28 U.S.C.         § 1915(a), Defendant Christina Cali’s application
to proceed informapaitperis is GRANTED; and it is further

       ORDERED that the Clerk of the Court is directed to file the Notice of Removal without

prepayment of the filing fee; and it is further

        ORDERED that this matter is REMANDED to the Superior Court of New Jersey, Passaic

County for lack of subject matter jurisdiction; and it is further

        ORDERED that the Clerk of the Court is directed to mail a copy of this Opinion and Order

to Defendant by certified mail return receipt; and it is further

        ORDERED that the Clerk of the Court shall CLOSE this matter.




                                                  John ‘Michael Vazquez,




                                                    4
